Title: 12th.
From: Adams, John Quincy
To: 


       Rain’d hard almost all day. We had a Class meeting, after Prayers for determining the matter, concerning a Valedictory Oration. By dint of obstinate impudence, Vociferation, and noise; the minority so wearied out those on the other side, that several of them went out, after which, a Vote was pass’d, ratifying the proceedings of the last meeting. Johnson, Sever, and Chandler 3d. were then chosen as a committee to inform the President of the proceedings in the Class, and the meeting was dissolved. We had a meeting of the ΦBK, at Burge’s Chamber. Bridge, and Abbot, read a forensic, on the Question, “whether internal tranquillity, be a proof of Prosperity in a Republic.” Freeman and myself Adams were the extemporaneous disputants. The Society then adjourned till this day fortnight, when they are to meet at Little’s Chamber, immediately after Prayers.
       